Citation Nr: 0015608	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-12 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1982 (with a 26-day break in service during August 
1981).  This appeal arises from August 1997 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  

In December 1999, the Board remanded the case for additional 
development.  Subsequently, a January 2000 rating action 
continued the prior denial of an evaluation in excess of 40 
percent for hypertension.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Neither the criteria for rating hypertension in effect 
prior to January 1998 nor the criteria revised effective 
January 12, 1998, are more favorable to the veteran's claim.

3.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 130 during the appeal period, 
and severe symptoms of hypertension were not demonstrated 
during the period prior to January 1998.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.104, Diagnostic Code (DC) 7101 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for hypertension was granted in November 
1982.  A 10 percent evaluation was assigned from September 
1982.  A January 1997 rating decision increased the 
evaluation to 20 percent from October 1996.  A June 1999 
rating action increased the evaluation to 40 percent from 
August 1998.  The veteran continues to contend that he is 
entitled to a higher evaluation.

The RO has rated the veteran's hypertension under DC 7101.  
Under the old DC 7101, the current 40 percent evaluation was 
appropriate where the evidence demonstrated hypertensive 
vascular disease (essential arterial hypertension) manifested 
by moderately severe symptoms and diastolic pressure readings 
predominantly 120 or more.  Where the evidence showed 
diastolic pressure readings predominantly 130 or more and 
severe symptoms, a 60 percent evaluation may be warranted.  
38 C.F.R. § 4.104, DC 7101 (1996).

Under the current DC 7101, now titled hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
the current 40 percent evaluation is appropriate where the 
evidence shows diastolic pressure predominantly 120 or more.  
With diastolic pressure readings predominantly 130 or more, a 
60 percent evaluation may be warranted.  38 C.F.R. § 4.104, 
DC 7101 (1999).

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1999). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, consideration will be given to both 
versions of the regulations to determine which version is 
most favorable to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-January 1998 nor the 
post-January 1998 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

The following blood pressure readings are shown by the 
record:  on a May 19, 1996, VA outpatient report, "repeated 
BP 164/104"; on a VA examination in November 1996, 198/128, 
172/110, and 166/114; in December 1996, 157/91; on August 25, 
1998, 194/142 on the right and 198/140 on the left.  On 
August 28, 1998, there were readings of 204/130 and 198/130 
(on the left) with additional readings of 200/126, 173/127, 
182/136 and 212/130.  After these readings Procardia 
medication was administered.  After the procardia, five 
readings from 10 minutes to 35 minutes apart were 190/122, 
178/118, 166,105, and 152/104.  Additional readings were the 
following:  in September 1998, 185/117; on VA examination in 
April 1999, 206/134, 190/120, and 210/120; in June 1999, 
221/118 and 186/119; in July 1999, 168/113 and 163/106; in 
September 1999, 181/107; and finally in November 1999, 
174/98.

At a hearing before the Board, the veteran testified that he 
took his own blood pressure readings daily, and that he had 
"seen the bottom number get to 160."  The degree of 
impairment resulting from a disability is a factual 
determination with the Board's primary focus upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  The Board is also mindful that it must review "all 
the evidence of record (not just evidence not previously 
considered) once a claimant has submitted a well- grounded 
claim for an increased disability rating."  Swanson v. West, 
12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 
521 (1997).  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
medical evidence does not reflect that a greater than 40 
percent rating for hypertension is warranted under either the 
old or new criteria.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 60 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were 198/128, 
172/110, 166/114, and 157/91.  Thus, the diastolic readings 
were not predominantly greater than 130.  Further, severe 
symptoms of hypertension, which would entitle the veteran to 
a 60 percent evaluation, were also not demonstrated during 
that period. 

Similarly, a 60 percent evaluation is not warranted under the 
new regulations.  As noted above, blood pressure has been 
reported as 185/117 in September 1998; 206/134, 190/120, and 
210/120 in April 1999; 221/118 and 186/119 in June 1999; 
168/113 and 163/106 in July 1999; 181/107 in September 1999; 
and 174/98 in November 1999.  None of these readings would 
satisfy the criteria for a 60 percent evaluation requiring 
diastolic blood pressure readings predominantly 130 or more.  
The Board notes that the veteran's diastolic blood pressure 
readings were noted as 130, 136, and 130 on August 28, 1998 
prior to the administration of medication; after medication, 
the readings were significantly lower.  Moreover, three 
readings in one day do not satisfy the criteria that the 
readings must be taken on at least three different days.  
Further, readings from 122 and lower were also noted on 
August 28, 1998, post medication, and in September 1998, the 
reading was 117.  Thus, while there are three readings taken 
at the same time of 130 or more, these do not predominate 
during the time period in question and these readings were, 
in fact, lowered the same day by medication.  The Board notes 
that the requirement of medication to control blood pressure, 
regardless of the diastolic readings, is factored into the 
rating schedule and warrants a minimum 10 percent disability 
rating under Diagnostic Code 7101.   The veteran's claim for 
an increased rating must be denied at this time.

The Board has considered the veteran's written statements 
that his hypertension is worse than currently evaluated.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the objective medical findings, 
which directly address the criteria under which the service- 
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

